TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00599-CV


In re Twin Laboratories, Inc. and Twinlab Corporation





ORIGINAL PROCEEDING FROM BASTROP COUNTY



PER CURIAM

	Relator Twin Laboratories, Inc. and Twinlab Corporation have filed a petition for writ
of mandamus and motion for emergency relief and stay.  See Tex. R. App. P. 52.10.  We overrule
the motion for emergency relief and stay, and deny the petition for writ of mandamus.  See Tex. R.
App. P. 52.8 (a).

Before Justices Kidd, B. A. Smith and Yeakel
Filed:   September 25, 2002
Do Not Publish